PEARSON, Judge.
The appellants are real estate brokers. They sued the appellee, Growth Industries, Inc., and others to recover a commission, claiming that they were the procuring cause of a sale by the appellee to Jerome D. *192Franklin, Trustee.1 The appellants also alleged a conspiracy between the appellee-seller and the purchaser to deprive the appellants of a commission. After extensive depositions and the filing of an affidavit by the appellee-seller, the trial judge entered a summary final judgment for the seller. This appeal is from that judgment.
It appears without genuine issue of material fact that appellants were not the procuring cause of the sale, as they were unable to sell the property to one Anne Dreck-sler. Negotiations concluded, and thereafter, another broker effected a sale to the purchaser, Jerome D. Franklin, Trustee. The fact that Anne Drecksler was an investor in the trust and participated in some of the negotiations to effect the sale is not enough to show that the appellants were the procuring cause of the sale. The allegation of a conspiracy was disposed of by an affidavit of the appellee, which was not controverted by any fact in the record. Cf. Burbridge v. Berk, 77 So.2d 785 (Fla.1955); Shuler v. Allen, 76 So.2d 879 (Fla.1955); Judson v. Mobley, 62 So.2d 730 (Fla.1953); and Wilkins v. W. B. Tilton Real Estate and Insurance, Inc., 257 So.2d 573 (Fla. 4th DCA 1971).
Affirmed.

. A previous appeal from a summary final judgment for the purchasers is reported at Jerry Lampert Real Estate, Inc. v. Franklin, 349 So.2d 825 (Fla. 3d DCA 1977). This court reversed the summary judgment. At that time, there had been no determination of the issue of whether appellants were the procuring cause of the sale.